OFFICE   OF   THE   ATTORNEY       GENERAL   OF   TEXAS
                            ~- AUSTIN



                                                  Xey L7,   1939




Ronorable Eortimer Brown
Executive Secretary
Te8Oher lletir~nt S~sten     of   TOXW
motin, TOXIM




                         gplflr~ObQol'telrP?
                     Rs oaae ttmre lu doubt a8 to
                   uld be ooneidmed thd offeotfvo
                   qpl~isd to Sootion 8, SWmeotion
                  Lt be within the povmr af the
        .A5t.,gqa.Ld
                              tho Tollllhe~
         Rosrd of ,Tz!ustsoq.-Qf          pzetdse-
         mmt syutcm to pyuo upon the adaor, an*,
         if sc+,*hat limltatione mnald tWBoa@
         h8vo to ebmevo in neP*    the dao?
Honorable Xortlmer Brown, May 17, 1939, Page 2


                  "(4) If there is doubt as to whether
              or not a persjn.hes beaome a taaaher if
              he seoures e oontraut to teach during the
              summer as soon aa the employing sohool
              opens its next regxllarschool sew, would
              it be within the power of the Board of
              Trustees of the Teaoher RetlrelaentSystem
              to pees upon that point?"
          Seotlon 3, Subsection 5, of the Teeoher Retire-
ment Aot (i&s  of Forty-Fifth Legislatiqe, 1937, chap. 470,
p. '1178)provides as iollowcl:
                 am~ae rho has taught In the Stat-0
             ot Texas in aOOOl'dUZO0 with thetOflDS Or
             this Aot, but rho JIBnot fn Oerrioe dUr-
             3ng the year in whloh the hot beoamossS-
             iqotlve, shall, ii ho bsoomas a teaohm,
             w$y     two (8) yoan of the datsnoh
                  A&   boeomos, effeotlvq, and it ho ooa-
             tinu o s usu o h fo r l mrlod or rite (S)
              eonaeoutiro.-am. be entitle&to reoalv~
              orodit and rwalting bonefltr  rOT prior
              8er~Ioe as provided for in this Aot."
              Sootion 8 or the Teaoher Retimmmt          Aoi eolltdns
the   rdlioring   prorision:

                  l+ + ‘Th e   ltotlromnt   system   86 o n-
              ated @hall bo establiahrd as of Jhly 1,
              USI.'
              tkotiin 1   provides,    in part, as follmfsr




                    "(3) *Toaoher*'ahall     man a person
              employed on a full-tias, re&ular 8ahry
              basis by board8 Of oommon sohool dlstriOts,
              boards of lnd~pendont sohool distrfots,
              00onty    80h00v  boards, 80ti-t     30d    or
              Trustoe8,     Btato Board or EduoatlOn .aad
              Btate Dopartmont or Eduoation, boards or
Honorable Mort5mor Brown, May 17, 1939, Page 3


            regents or aqlleges and uuiverslties, and
            any other legally oonetituted board or
            agency of en educational Institution or
            organl%ation supported wholly or pertly
            by the State. In all cases of doubt, the
            RietirememtBoard of Trustees, hereinafter
            defined, shall determine whether a person
            is a teacher as defined in this Aot. A
            teacher shall mean a person rendering ser-
            vice to organized pub110 eduaation in pro-
            foeeionel and buelneee adrPlnietratlonand ~,
            supervision and in lnstruotioa, in pub110
            eohoole 88 defiaod 'iaeubeootlon ($3)of
            thle eootion.

                "(81   iSe~loo~ shdllmean sonioe       se
            a tsaobur as deegribed in.Subseotion (8)
            or thle eeotion.
                *(SS) QohoolYear* shall mean the
            year beginniry on or about Boptomber lst
            and andlng oa or about Aqpet    Slet.*
            Sootion15 oi the Teaoher Retlrezmnt      Aot   provide;
as   fbllore:
                vh0 ~IIUXMZSMO or thf8 -88~2-0 to
            ths people tanor, oroatoe (UIemeaoa-
            oy and an imporatin pubLfo nooesslty
            that the Constitutional Rule reguirlna
            bills to be read on three several days
            lnraoh Ewes be, and the leme is hare-
            bf suspended, aad that this Aot take et--
            r00t and b0 in r0200 r-5 ad aftor it8
            paeeage,and it, is so onaoted.m
            Art1010 III, Sootfon 39, of the Texas Constitution
provides:
                -0  law paeeed by the Legislature,
            lsoept the CanomLAppmpriatlon     Aot,
            shall take erreot or go Into roroo tan-
            tll nlne.ty (?p4 daya after the adjourn-
            ment or the nSe~0n atrhiah it wae an-
            aoted, unless in oan of ea emergemy,
            whiah e~orgenoy must be expressed in a
Honorable xortimer Erow,    May 17, 1939, Page 4


          pr8aIUbl8or in the body Or the Act, th8
          Leglslature.shall, by a vote 0r two-
          thirds of all the membberselected to
          eaah House, otherwiss direat; said vote
          to be taken by yeas and nays, end anter-
          ed upon the Journal."
           The not8 at the and Or this Act eppeerhg at p-8
1197 of the General and Special Laws Of Texas, 1937# Regu-
lar Session, shows that this Aot was finally passed by the
House In adoptInS a Confer8nCe Committee Report on Xay 20,
1937, by a vote or 115 yeae, 6 nays; and passed by the San-
ate by the l&ptlon of a Conferenoe Comittee Report oa Hey
Bl, 1937, by a rote of.87 ysae and 1 nay. It la aleo ladi-
oated that this Aot N    approved Jane 9. 1959.
          Yor varloua   purposes   three   datme   are   of   *rt-
auoolnoonstNlngthls      Aat. That is, JbnoO,l9SP,   the
date upon whloh tho Aot as am uiaotmont of the kgi8lattmo
hoam dr00tiY0;    July 1, 19s0, the date as or which the
Rotlreaent systam was ostabllshed; aml Septabor 1, 19939,
being the bs&aiag   f3r ths rint ash001 ysu, the date up-
on whioh oertaln pmvleloaa of the Aot beau    operative.
           Whea referring to .theee various datos~tno .&ode-
latum by apt 1aaguyrS $.%msay lMtaMo8        Sp~l&ll~      indl-
oatod the date whloh was lntekded. Ybr exemplo~,..~~-8eotlon'
S, Bubdirislon 1, whlsh protidoe that "all period who ars
teaohus on the data a! on~whioh the EWinrsnt ,Byskn le
eetabllshed ehall beoomo memborm am got. that :&to, .otoi?,!
ordinarily  rhan 20r0dmg     to Wptsmber 1 wm    Aot *akm    or
thsi?%~!mineOftho~#hodl         ~~r~19S7-lQsW,or      @me elm-
llar *xpree8lon; We reoogniu .that la som8 lmturoes the
Aot may mealy rrrer     to tho ten -yoarF, or mm0 other.tom
valoh( when taken to@harwlth       its @ntext,:may ore8ta
same smblgulty or doubt, hut In Soetlon S, 8ubeaotloa 8,
uhero tho Act rorem to Wm       data on uhioh this Aof beoaes
effeotlre? we do not think that la thle lnetanoo the oontut
plainly requlree a'dlrr0rcmt nbmaiinsthan that exgreeeed.
          In answer to your fleet puestlonyou are, thare-
fore, advised that the date upon uhioh Senate Blll Xo. 47
beoame effeotive, ss that term la ueed ln Saotlon S, Stab-
eeotlon 6, wee JQna QG,"lBS7. Cur anewar to this question
renders itunneoeeearyto   answer the third.
          In your woond   uo8tloa
that it night be tba opin1 on oi thti?d:p~::y&i?%o
Honorable ~ortlmer Bmwn,    May 17, 1939, Page 5


Xot b8oaMi efr8otiV8 within the provlsions'or Seotion 3,
Subsection 5, on Se@tember 1, 1937, and In order to epe-
clfically dispose of the problem you hhve In mind we will
assume that e teacher secured a contrect prior to June 9,
1939, with s public school that cells for his servioee to
begin ae soon as that school opens for the next regular
school term.
          Referring t0 S8CtiOn 1, Subsection 3, we note
that there we two requlremnts sst out in the doiinltion
of a teeaher. One or these requirtxmnte 18 that Wteaoherw
shell meen a pereon employed upon e full time, ro@ar        eel-
ary basis; and, eeoond, that a *teaoher shall aeau 8 parson
rendering service to organized pub110 lduoation la proroe-
llonal and bueineee administration and eupervlelon,aud In
lnetruotlon, in pub110 eohoole, as defined in Subeeotlon8
0r this 0aot1on.= We do not think that *mudsrlng eon100
to organlsed publio eduaatlonal eta ., wa s lnto ndo d to mo a n
that la order to be a tsaohar, as defined   la thla Aa%,- that
tbs pora~n *ould neoeesarlly have to b el  t.that'tlmq ~rqtu-
oily engsgod in euoh eervlce, but ratherth&-thla *mti.-
elon 18 deeorlptlreor the type or work naosssaryto bo
 performad to qualify es a teacher. Thle oonet~otlon bs-
 oomo& more evident when rarious wotlonr or tlmAot are 'aon-
 lldsrsd, euah as Seotlon S, Subeeotlon 1, whloh prpvldoe
 that all persons who are teaahue on the date.ae at whloh
 the Betlrament 9 etsm 1s aetabllshed shall beooie mmberk,
.beomse  lt le QUz$0 evident that it was lntendsd by euoh
 notion to reaoh every pereon engaged in the proiseslon of
 a k8oher, when, la hot.   tho date ypon whloh the Systa
 wae established wae July 1, and as a matter 41 oomon
 kaowleQe very few teaohere wbre aotually sawed    la rsn-
 doring the eervloe deflnad at that tlms.
          Wo oen think of many lnetaaoee whloh may raise
serious quaetione as to whether a person who la fully quaI-
ifled to teaoh has aotuelly been amployed as a teaohsr eo
ae to be entltlad to the benefits of Seotlon 3, Subseotlon
5. In such oases dt doubt we think thst Seotfon 1, Subeao-
tion 3. plaoee it within the discretion of the Retiranent
Board of Truetees to determine dhether such psreon is a
teacher as defined In thie hct.
          In answer'& your second and fourth questions,
it is our opinion thst the Retlremnt Board of Trustees
may determine whether a pereon ha8 bean employed as a
feeoher as contemplated by Section SI Subeeotloa 6, Of
Honorable Mortfmer Brown, May 17, 1939, Page 6


the Teacher Retiremeat hot prior to June 9, 1939, subjeot
to the limitstion, however, you should recognize an a
teaaher a porson who has secured e bona tide written aon-
tract prior to June 9, 1939, thut calls lor his senloea
ta begin as soon as that sohool opens for the next regu-
lar school term.

                                 Yours very truly
                             ATTOPNXX   GEXICRALOF T!SXAS




APPROVZD: